Fourth Court of Appeals
                                   San Antonio, Texas

                                         August 14, 2019


                                       No. 04-19-00542-CV

                                        Vinod S. IDNANI,
                                            Appellant

                                                 v.

                                       Mansha V. IDNANI,
                                            Appellee

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2016-CVG-001721-C3
                             Honorable Ron Carr, Judge Presiding


                                          ORDER

       The clerk’s record has not been filed, but the docketing statement shows the trial court
signed a final judgment on May 9, 2019, and Appellant timely filed a motion for new trial.
       Assuming these facts, Appellant’s notice of appeal was due on August 7, 2019, see TEX.
R. APP. P. 26.1(a), and a motion for extension of time to file a notice of appeal is due by August
22, 2019, see id. R. 26.3.
       It appears that Appellant filed a notice of appeal in the trial court on August 11, 2019;
Appellant filed a motion for extension of time to file a notice of appeal in this court on the same
day. See id. See generally Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (implying a
motion for extension of time in certain circumstances).
        Assuming the facts stated above, Appellant filed a notice of appeal in the trial court
within fifteen days after the deadline for filing a notice of appeal and filed in this court a motion
for extension of time that complies with Rule 10.5(b). See TEX. R. APP. P. 26.3.
       Appellant’s motion for extension of time to file a notice of appeal is GRANTED.
Appellant’s notice of appeal is deemed timely filed.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court